     Case 2:19-cv-00283-CBM-AFM Document 237-1 Filed 09/07/21 Page 1 of 3 Page ID
                                      #:4518


 1    Avi Wagner (SBN 226688)
 2    THE WAGNER FIRM
      1925 Century Park East, Suite 2100
 3    Los Angeles, California 90067
 4    Telephone: (310) 491-7949
      Facsimile: (310) 694-3967
 5    Email: avi@thewagnerfirm.com
 6
       Attorney for Cross-Defendant and Cross-Plaintiff
 7     WHOLESALEFASHIONSQUARE.COM, INC.
 8
 9
                                UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
12                                              Case No. 2:19-CV-00283-CBM-AFM
       WINESTER COMPANY,
13
       Cross-Plaintiff,                         Hon. Consuelo B. Marshall
14
       v.                                       Magistrate Alexander F. MacKinnon
15     WHOLESALEFASHIONSQUARE.C
       OM, INC., a California Corporation,
16                                              [PROPOSED ORDER ON JOINT
17     Cross-Defendant.                         STIPULATION TO CONTINUE
                                                FINAL PRE-TRIAL
18                                              CONFERENCE AND TRIAL
                                                DATE
19
20     WHOLESALEFASHIONSQUARE.C
       OM, INC., a California corporation,
21
22     Cross-Plaintiff
23                        vs.
24
       ANDREW J. PARK, an individual, J &
25     K CLOTHING, INC. d/b/a LOVE
26     LETTER COLLECTION a.k.a. MI
       AMORE F/S, a California Corporation;
27     YOUNG H. CHO, an individual,
28     SOYEON CHO, an individual,
                                           -1-
          Order on Stipulation to Continue Pre-Trial Conference and Trial Dates
     Case 2:19-cv-00283-CBM-AFM Document 237-1 Filed 09/07/21 Page 2 of 3 Page ID
                                      #:4519


 1     SKYOCEAN, INC., a California
 2     Corporation and; DOES 1-10,
       individuals and/or entities of unknown
 3     form,
 4
       Cross-Defendants.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -2-
          Order on Stipulation to Continue Pre-Trial Conference and Trial Dates
     Case 2:19-cv-00283-CBM-AFM Document 237-1 Filed 09/07/21 Page 3 of 3 Page ID
                                      #:4520


 1          Pursuant to the stipulation of the Parties, and for good cause appearing, it is
 2    hereby ordered that:
 3          1.    The Final Pre-Trial Conference is continued from October 19, 2021 to
 4    January 3, 2021 at 2:30 p.m; and
 5          2.    The trial date is continued from November 2, 2021 to January 18, 2021
 6    at 10:00 a.m.
 7
 8    DATED:
 9
                                            ___________________________________
10                                          Hon. Consuelo B. Marshall
11                                          United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -3-
          Order on Stipulation to Continue Pre-Trial Conference and Trial Dates
